t c memo united_states tax_court patricia williams a k a patricia richardson a k a tish martinson petitioner v commissioner of internal revenue respondent docket no filed date barry l guterman for petitioner edwin a herrera and linas n udrys for respondent memorandum opinion jacobs judge this matter is before the court on petitioner's motion for award of litigation and administrative costs pursuant to section and rule references to sec_7430 are to that section as amended continued unless otherwise indicated all section references are to the internal_revenue_code in effect for the matter under consideration and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax sec sec sec sec sec year deficiency a a a a b a dollar_figure dollar_figure dollar_figure --- dollar_figure big_number big_number --- --- dollar_figure big_number big_number big_number --- --- --- big_number underpayment attributable to negligence or disregard of rules or regulations percent of the interest payable under sec_6601 on the portion of the the underlying matter herein was resolved pursuant to a stipulation of settled issues filed with the court on date in the settlement respondent conceded all deficiencies and continued by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 applicable to all proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective for all proceedings commenced after date sec_7430 was again amended by the taxpayer bill of right sec_2 tbor2 publaw_104_168 110_stat_1452 effective for all proceedings commenced after date the amendments to that section place on the commissioner the burden of proving that the position_of_the_united_states was substantially justified sec_7430 a judicial proceeding is commenced by the filing of a petition rule a petitioner filed her petition on date accordingly the amendments to sec_7430 by tbor2 are inapplicable here see 108_tc_430 additions to tax for and and the parties agreed that petitioner was liable for a deficiency of dollar_figure and an addition_to_tax pursuant to sec_6651 for the relevant facts are taken from the parties' submissions and the existing record at the time the petition was filed petitioner resided in rancho mirage california background in date the internal_revenue_service irs began an investigation of petitioner's failure_to_file federal_income_tax returns for years through the investigation was later expanded to include and investigation by revenue_officer lepkojus revenue_officer ted lepkojus investigated petitioner from approximately date to date during the course of his investigation revenue_officer lepkojus had difficulty locating petitioner due to her failure_to_file federal tax returns and her use of several different names letters and postal tracers were sent to petitioner at her last_known_address but these efforts proved unsuccessful in locating her her former attorney of record norman axe was also unsure of her whereabouts in date revenue_officer lepkojus was contacted by michael kazanjian who indicated that he had paid petitioner dollar_figure in in exchange for her services as an interior decorator however in a letter dated date from mr kazanjian's accountant revenue_officer lepkojus was informed that the dollar_figure was not for services rendered but rather for petitioner's share in a real_estate venture which was sold in in date revenue_officer lepkojus spoke with dr john williams petitioner's former husband who stated that he had paid petitioner alimony during the years in issue in date revenue_officer lepkojus issued a summons for petitioner's bank records and in date he received the records which included checks in large amounts on date revenue_officer lepkojus obtained information relating to petitioner's residence in los angeles california and subsequently confirmed that address petitioner was not present when he visited the home on date revenue_officer lepkojus referred petitioner's case to the u s department of justice criminal_investigation_division cid the case was returned to him in date and shortly thereafter he forwarded it to the irs examination_division examination by revenue_agent kropp revenue_agent david kropp conducted an examination of petitioner for her unpaid federal income taxes for and his investigation took place from approximately date to date on date revenue_agent kropp mailed a notice to petitioner scheduling an appointment for date neither petitioner nor a representative on her behalf appeared at the meeting revenue_agent kropp mailed a 30-day_letter dated date to petitioner along with his examination findings of unreported income for the years in issue the 30-day_letter stated that if petitioner disagreed with the findings she could either mail additional evidence or information request a discussion of the findings with the examiner or discuss her position with a group or senior manager the letter further stated that if petitioner did not want to take any of these courses of action she could either call or write the irs within days from the date of the letter on date petitioner contacted revenue_agent kropp and informed him that she disagreed with the findings in the 30-day_letter and would provide additional information to him on date not having received any information from petitioner revenue_agent kropp closed petitioner's case as unagreed and forwarded it to the appropriate section of the irs for issuance of a notice_of_deficiency on date petitioner retained barry l guterman to represent her in the tax matters on date mr guterman informed revenue_agent kropp of his retention by petitioner and requested copies of the bank records he used as the basis of his findings mr guterman also requested additional time to file a written protest to the findings on date revenue_agent kropp advised mr guterman that because petitioner had not furnished the information she promised petitioner's case had been closed as unagreed and that the administrative file had been sent to the notices section of the laguna niguel district of the irs mr guterman requested that the file be retrieved so that petitioner could provide the necessary information but on date revenue_agent kropp informed mr guterman that a notice_of_deficiency was about to be issued and that petitioner's file would not be returnable to him ie to revenue_agent kropp foia request on date mr guterman filed a freedom_of_information_act foia request with the irs to determine the basis of revenue_agent kropp's examination adjustments on or about date mr guterman received copies of petitioner's examination files including a partially redacted investigation history bank printouts and bank deposit and withdrawal items for the years in issue the exam work papers for stated that all income is based on bda bank_deposits analysis done by criminal_investigation_division from la district deposits being added to income dollar_figure similar work papers were prepared for and notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner the notice stated that upon conducting a bank deposit analysis of petitioner's city national bank accounts the commissioner determined that petitioner failed to report taxable_income of dollar_figure in dollar_figure in and dollar_figure in on date petitioner filed a petition with this court denying that she had any unreported taxable_income during the years in issue in the answer filed on date respondent asserted that some of the bank deposit sources were verified settlement negotiations in late date mr guterman received a letter from appeals officer steve millang requesting a settlement conference for date the meeting was never scheduled due to the fact that mr guterman was awaiting the result of a bank deposit analysis conducted by steve slatkin an expert retained by mr guterman additionally mr guterman was awaiting the production of additional bank deposit documents in the irs's possession appeals officer millang forwarded the additional documents to mr guterman on or about date mr guterman wrote district_counsel linas udrys and requested the latter to obtain additional bank deposit information from the cid on date appeals officer millang wrote mr guterman advising that the cid files contained no canceled checks bank statements or bank deposit slips a branerton_letter dated date from district_counsel udrys was sent to mr guterman informing him that respondent was preparing for trial the letter specifically requested any documentation in mr guterman's possession that would demonstrate the nontaxable sources of petitioner's bank_deposits mr guterman requested and received additional time to prepare answers to the branerton_letter questions and complete his own bank_deposits analysis by letter dated date district_counsel edwin herrera again asked for mr guterman's responses and bank deposit analysis on date mr guterman forwarded his branerton_letter responses and bank deposit analysis to district counsel's office on date following several telephone conferences between respondent and mr guterman appeals officer millang formally offered a settlement proposal which subsequently led to the stipulation of settled issues petitioner then sought reasonable litigation and administrative costs from respondent which respondent rejected on date petitioner filed the instant motion for award of litigation and administrative costs discussion a taxpayer who is a prevailing_party in an administrative or court_proceeding may be awarded reasonable litigation and administrative costs incurred in such proceedings sec_7430 a prevailing_party is a taxpayer who establishes the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or on the most significant issues and the taxpayer's net_worth does not exceed dollar_figure million sec_7430 additionally to recover costs the taxpayer must have exhausted his her administrative remedies sec_7430 not have unreasonably protracted the proceedings sec_7430 and demonstrated that costs incurred were reasonable sec_7430 and petitioner must establish all of the above requirements before this court may award litigation and administrative costs under sec_7430 88_tc_492 petitioner has the burden_of_proof with respect to each requirement rule e the parties primarily dispute whether respondent's position in both the administrative and judicial proceedings was substantially justified respondent also asserts that petitioner failed to exhaust her administrative remedies and claims that her costs were not reasonable this requirement applies only to litigation costs petitioner contends that respondent's position in both the administrative and litigation proceedings was not substantially justified specifically petitioner claims that prior to the issuance of the notice_of_deficiency respondent knew or had reason to know that a substantial portion of the bank_deposits came from nontaxable sources most notably nontaxable child care payments or property settlement proceeds petitioner further claims that the irs lost or destroyed much of the evidence supporting these facts thus forcing petitioner to prove her case again disagreeing with petitioner respondent asserts that from the district counsel's first involvement in this matter diligent and reasonable efforts were made to verify petitioner's claims respondent further claims that the irs's activity prior to district counsel's involvement is irrelevant in determining whether petitioner is entitled to reasonable litigation and administrative costs for the reasons set forth below we shall deny petitioner's motion for award of litigation and administrative costs respondent generally takes a position in a judicial proceeding upon the filing of the answer to the petition huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds and remanding tcmemo_1991_ respondent takes a position in an administrative_proceeding as of the earlier of the date the taxpayer receives an irs appeals decision or the date of the notice_of_deficiency sec_7430 in 91_tc_705 and 89_tc_79 affd 861_f2d_131 5th cir we held that the court may only consider respondent's position and actions after the involvement of district_counsel these cases were legislatively superseded by sec_7430 brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir respondent's position is substantially justified if that position could satisfy a reasonable person and if it has a reasonable basis in both fact and law 487_us_552 106_tc_76 we examine the facts known to respondent at the time the position was taken 94_tc_685 the fact that respondent eventually loses or concedes a case is not determinative of whether petitioner is entitled to reasonable litigation and administrative costs 92_tc_760 we first consider whether respondent's position during the administrative_proceeding was substantially justified respondent's position in the administrative_proceeding was first established with the issuance of the notice_of_deficiency dated date the notice stated that petitioner's taxable_income was being increased by the amount of bank_deposits at city national bank due to the absence of adequate_records it is not clear what information respondent possessed at the time the notice was issued however it is evident that such information was limited to information obtained from third party sources and witness statements particularly those of petitioner's former husband john williams and mr kazanjian moreover petitioner had yet to provide any information to respondent to corroborate the information given by others furthermore petitioner has not proven that the information possessed by respondent at the time the notice was issued would satisfy the hypothetical reasonable person that the bank_deposits came from nontaxable sources although as petitioner contends respondent may have known about petitioner's divorce and the subsequent nontaxable property settlement and child care payments there is no evidence that respondent had successfully matched the bank_deposits with those sources additionally there were many deposits that required explanation and a determination of the amount of income if any petitioner received from rendering interior decorating services had to be made to be sure it is not unreasonable for the commissioner to require a taxpayer to corroborate his or her claims regarding dispositive and unresolved facts 83_tc_822 vacated and remanded on another issue 787_f2d_637 d c cir the commissioner is not required to concede a case until petitioner provides the necessary documentation to prove petitioner's contentions see brice v commissioner supra in sum we find that respondent's position during the administrative_proceeding was substantially justified we now turn our attention to whether respondent's position in the judicial proceeding was substantially justified respondent's position in the judicial proceeding first occurred with the filing of an answer to petitioner's petition on or about date the position taken in respondent's answer was the same as in the notice_of_deficiency ie respondent sought verification and corroboration of petitioner's bank deposit sources because no new information was received between the time the notice_of_deficiency was issued date and the time the answer was filed date respondent's position in the answer was reasonable see brantley v commissioner tcmemo_1995_564 moreover respondent made diligent efforts to resolve this case contacting petitioner regarding settlement discussions within month of filing the answer one reason why settlement may not have been reached sooner than it was in date was because of petitioner's request for additional time to complete her own bank deposit analysis and to gather more information from the government after the notice_of_deficiency is issued respondent may through district_counsel independently verify a taxpayer's claims before conceding issues and settling a case 839_f2d_602 9th cir respondent attempted this through both telephone conversations with mr guterman and the branerton_letter petitioner has not suggested that respondent's actions after the issuance of the notice_of_deficiency were improper or in an effort to delay the proceedings in fact only months after receiving petitioner's responses to respondent's branerton_letter and petitioner's own bank deposit analysis respondent made a request to settle the case and shortly thereafter respondent did in fact concede the majority of it cf brantley v commissioner supra and cases cited therein although petitioner may have believed that the third party information obtained by the government was sufficient to resolve this case it was not enough to satisfy respondent in the exercise of reasonable_judgment we find that respondent's position during the judicial proceeding was substantially justified because we hold that respondent's position was substantially justified in this case we do not need to address whether petitioner exhausted her administrative remedies or whether the costs sought are reasonable to reflect the foregoing and the stipulation of settled issues filed date an appropriate order and decision will be entered
